Per Curiam,
The instructions of the court complained of in the second and third assignments of error are open to no possible objection, unless the refusal of the court below to affirm the defendant’s *51point “ that, under all of the evidence in this case, the verdict must be for the defendant ” was erroneous.
Not Only was the evidence for the jury but it was convincing.
The defendant owed a duty to the public to maintain the flat cellar door, which constituted a part of the sidewalk, in a reasonably safe condition. Under the evidence the jury was warranted in finding that if it had been so maintained, the accident would not have happened.
There was also positive evidence of the bad condition of the door; the hinges were rusted off, the screws had rusted off or pulled out, a board in the door itself had disappeared, and so unsafe was the condition of the door that a policeman called special attention of the tenant to it.
Not only did the tenant communicate the complaint to the defendant’s agents but he made complaint on his own account of the bad condition of the cellar door both to the agents and to the defendant himself.
The case was unquestionably for the jury and there can be no legitimate complaint of the manner in which it was submitted.
Judgment affirmed.